%-HE      .&iTX-OFCNEY        GENE-L
                                OF    TEXAS




Hon. J. P. Bryan
County Attorney
Rrazoria county
Angleton, Texas



                                opinnion No. o-324
                                Re: May the Connula~loners' Court call an
                                     e$ection authorizing the issuance of
                                     bonds for the purpose of building a
                                     courthouse and jail without belng
                                     petitioned and wlthoutja hearing?

Your request for an opinion on the above stated question has been received
by this office.

Chapters     1 end 2 of title  22, pevised Civil Statutes, provide generally for
electlous     and the issuance,of bonds .for the purpoeeq enumerated in Article  718.

Article     701 provides:

      ?!he bonds of d oouuty or~any $ncorporated city or town shall
      never be lsaued.for any purpose unless a proposition for .the ls-
      suance of such bonds shall h&e been first submitted to qualified
      voter8 who are property tax-pay&s of such county, city or tam."

Article 718, among other things, provides that .the tkmnlssioners' Court of
a comty may lawfully issue bonds of a county for the purpose of erecting
the county courthouse and jail, or either.

Article     719 provides:

      “i? * majority of the’property  tax-piylng vote 6, voting et'
      such election shall vote in favor of the pro PJ ltlon and s&h
      bonds shall be thereby authorized and shall be Issued bytha            .
      Commissioners Court. 'II

The case, McWilliama et at vs. ConmissIoners      Court of Pecos County et al,
153 S.W. 368, holds 'among other thinngs that:
      "The d&?mination of the Comnlssioners' Court is &mcluslve
      as'to the necessity of the repairs or building up a new COW.%-
      house or jail in the absence of fraud."
Hon. J. P. Bryan, February 13, 1939,    Page 2   (O-324)



The case, Moore et al vs. Allred,   County Attorney, 277 8787,      ho&   armmg
other things that:

     “l?ae Cimmisoioners' Court’s judpnent as to necessity of .’
     icrmnnce of bonds for srectiLng of a new mu&house and
     jail not revlevable In absence of corrupt mtlvea .” ”

Artlale   2947 readn as followii

     “The county judge, or If hla office la vacant or if he foils
     to act, then two of the county comml~sionsr~, shall order
     an election for county and precinct officers,  and all other
     elections which under the law the county Judge may be authorlsed
     to order. !be county judge or county commissioners, as the
     case may be, shall Issue writs of election ordered by him or
     them, in which shall be stated the day or election, the office
     or office6 to be filled by the eliotlon or the question to
     be %&&oh,    or both, as the case may be.”

You are respeotfully ad-rised that there ia no statutory provision rcQulring
a patltion and hearing relative to an election authoricing the ComPnirsiomrr*,
Court to issue bon& for the purmse of bulldlng a courthouse and Jail, and
in the absence of ruah statutory provision requiring a petition and
hearing, It is t&e opinion of third Department that the Conmlsrloners ’ Court
may, on it.8 o+mmotlox.and order , call an r!Lectlon for the purpose of
authorizing tha Issuance of bonds iOr the construction of the courthoune
and jail, or either.

Trusting that the foregolng    answers your inquiry, we rema*.

                                             Very truQ yours



                                        4         Ardell Willlanm



                                        By
                                                  Ardell Williaam
                                                        Asniatant
AW:AW/ldw

APPROVED:
,sl -     c. MANN
A’ITORNEY-Is    OF TEXM